              Case 8:20-ap-00557-MGW        Doc 1    Filed 10/27/20       Page 1 of 13




                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


In re:                                                   Case No.: 8:09-bk-00372-MGW

CARLOS S. GUERRERO,                                      Chapter 7 case

   Debtor.
_____________________________________/

DOUGLAS M. MENCHISE,
as Chapter 7 Trustee

     Plaintiff,

v.                                                          Adversary Pro. No.: 8:20-ap-_____

CARLOS S. GUERRERO, MYRNA GUERRERO,
CARLOS D. GUERRERO, and
BAVIC REALTY CORPORATION,

  Defendants.
_____________________________________/

                          TRUSTEE’S COMPLAINT
                   FOR DECLARATORY RELIEF, TURNOVER,
          AND AVOIDANCE AND RECOVERY OF POSTPETITION TRANSFERS

         Plaintiff, Douglas M. Menchise, in his capacity as Chapter 7 Trustee (the “Trustee”) for

the bankruptcy estate of Carlos S. Guerrero (the “Estate”), by and through his undersigned

counsel, files this Complaint against Carlos Sinencio Guerrero (“Debtor or Mr. Guerrero”),

Myrna Enid Guerrero (“Ms. Guerrero”), Carlos Daniel Guerrero (“Carlos Jr.”), and Bavic

Realty Corporation (“Bavic Realty”) (collectively, the “Defendants”) in the above-captioned

adversary proceeding pursuant to Title 11 §§ 362, 541, 542, 549, and 550, of the United States

Bankruptcy Code (“Bankruptcy Code”), and other applicable law. In support of this Complaint,

the Trustee hereby alleges:



                                                1
              Case 8:20-ap-00557-MGW          Doc 1    Filed 10/27/20         Page 2 of 13




   I.         NATURE OF ACTION

         1.     This is an adversary proceeding to compel Defendants to deliver and turn over to

the Trustee certain assets comprising the Debtor’s Estate which the Debtor failed to disclose in

his schedules or during the pendency of his bankruptcy case.



   II.        JURISDICTION AND VENUE

         2.     This adversary proceeding is brought pursuant to Rule 7001 of the Federal Rules

of Bankruptcy Procedure (“Bankruptcy Rules”), §§ 105, 541, 542, 543, 549, and 550 of the

Bankruptcy Code, seeking declaratory relief as to property of the estate, turnover of property of

the estate, and to avoid a post-petition transfer of the Debtor’s property.

         3.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157(b) and 1334(b).

         4.     Venue is proper in this District pursuant to 28 U.S.C. § 1409(a). This adversary

proceeding is related to the Chapter 7 case of Carlos S. Guerrero, Case No. 8:09-bk-00372-

MGW

         5.     This proceeding is a “core” proceeding within the meaning and effect of 28

U.S.C. § 157(b) and this Court may enter final orders for the matters contained herein.

         6.     To the extent that any claim asserted herein constitutes a non-core cause of action

and/or if this Court lacks Constitutional authority to enter a final judgment on any claim asserted

herein, the Trustee hereby consents to the entry of final orders and judgment by the Bankruptcy

Court pursuant to Bankruptcy Rule 7008.




                                                  2
                Case 8:20-ap-00557-MGW         Doc 1    Filed 10/27/20     Page 3 of 13




   III.         THE PARTIES

          7.      Defendant Carlos. S. Guerrero is an individual residing in Florida and is the

Debtor in a bankruptcy case pending before this Court.

          8.      Defendant Myrna Guerrero is an individual and the Debtor’s former spouse.

          9.      Defendant Carlos D. Guerrero is the son of Myrna Guerrero and the Debtor.

          10.     Defendant Bavic Realty is a New York corporation formed on April 13, 1984. At

the time of its formation, the Debtor was the sole shareholder of Bavic Realty and served as its

President and Registered Agent. Bavic Realty is wholly-owned by the Debtor and was owned by

the Debtor on the Petition Date.



   IV.          FACTUAL BACKGROUND
          A.      The Bankruptcy Case

          11.     Mr. Guerrero filed a Chapter 11 petition on January 12, 2009.

          12.     The Trustee was first appointed by this Court on October 28, 2010 after the

Debtor’s case was converted from Chapter 11 to Chapter 7.

          13.     The Debtor’s bankruptcy case originally resulted in no distribution to creditors as

the majority of disclosed property of the estate was encumbered and thus surrendered by the

Trustee.

          14.     The bankruptcy case was closed on February 27, 2012.

          15.     On September 4, 2020, based upon receipt of previously undisclosed information

surrounding the Debtor’s holdings in Bavic Realty, the United States Trustee filed its Motion to

Reopen Chapter 7 Case and reappointed the Trustee to administer assets undisclosed during the

pendency of the Debtor’s bankruptcy case.




                                                   3
             Case 8:20-ap-00557-MGW         Doc 1     Filed 10/27/20    Page 4 of 13




       16.     On September 8, 2020, this Court entered its Order Granting the Motion to

Reopen Chapter 7 Case.


       B.      The History of the Subject Property

       17.     The Debtor was the sole owner of Bavic Realty on the Petition Date.

       18.     Likewise, on the Petition Date and at all relevant times, Bavic Realty was the sole

owner of real property located at 9 East 193rd Street, Bronx, New York 10468, Block 3191 Lot

54 (the “NY Property”), which is a 31-unit multifamily building.

       19.     On May 4, 1984, the Debtor deeded the NY Property to Bavic Realty.

       20.     The Debtor obtained 100% ownership in Bavic Realty pursuant to a marital

settlement agreement executed September 3, 1998, as set forth in the Final Judgment of

Dissolution of Marriage between the Debtor and Ms. Guerrero, in the Circuit Court for the Tenth

Judicial Circuit of Florida, Polk County (“Florida Circuit Court”).

       21.     The Debtor, as President of Bavic Realty, executed a mortgage on behalf of Bavic

Realty on January 12, 2007 for a cash-out refinance of the NY Property.

       22.     Despite his sole ownership of Bavic Realty, the Debtor failed to disclose his

100% ownership interest in Bavic Realty (the “Bavic Interest”) in his bankruptcy schedules,

statement of financial affairs or any subsequent amendments.

       23.     Post-petition, the Debtor entered into a contract to sell the NY Property for

$3,425,000, signing a Memorandum of Contract of Sale on March 5, 2018 on behalf of Bavic

Realty, which was recorded with the New York City Department of Finance on March 15, 2018.

       24.     The Debtor’s attempt to sell the property sparked a dispute with the Debtor’s ex-

wife, Myrna Guerrero, who threatened legal action unless she received proceeds from the sale.




                                                4
             Case 8:20-ap-00557-MGW        Doc 1     Filed 10/27/20    Page 5 of 13




       25.     On March 27, 2018, Ms. Guerrero and Bavic Realty commenced an action (the

“Ownership Dispute”) in the New York Supreme Court for the County of Bronx (“NY Court”)

seeking injunctive relief barring the Debtor from selling the NY Property. Ms. Guerrero also

filed a Notice of Pendency with the NY Court.

       26.     The Debtor moved for an order to show cause cancelling the Notice of Pendency

and granting summary judgment dismissing the action.

       27.     In the Ownership Dispute, Ms. Guerrero alleged that, post-petition and without

this Court’s authorization, shortly after Thanksgiving in 2010, the Debtor transferred the

majority of the Bavic Interest to Myrna Guerrero and Carlos Jr.

       28.     In support of her allegations, Ms. Guerrero produced two documents that she

alleged transferred 75% of Bavic Realty to her and 15% to Carlos Jr. These documents were

purportedly executed, post-petition and without this Court’s authorization, on May 16, 2011 and

August 15, 2011.

       29.     On November 28, 2018, the NY Court held a framed issue hearing as to the

existence and enforceability of a contract to transfer ownership of Bavic Realty (“Transfer

Contracts”).

       30.     At the hearing, witness testimony and evidence revealed that:

               A.     The Debtor removed his name from the Bavic Realty bank account on

               December 2, 2010.

               B.     The Debtor was 100% owner in Bavic Realty through the end of 2010.

               C.     The Debtor did not sign the Transfer Contracts and the Transfer Contracts

               were not notarized.




                                                5
              Case 8:20-ap-00557-MGW                Doc 1      Filed 10/27/20        Page 6 of 13




        31.      After hearing sworn testimony from the Debtor, Ms. Guerrero, and other

witnesses, the NY Court ruled that summary judgment was inappropriate due to the disputed

evidence before the court.1

        32.      Accordingly, the Debtor’s interest in Bavic Realty was and remains property of

the Debtor’s bankruptcy estate as of the petition date and any transfer that occurred after the

petition date and without this Court’s authorization, is void.




1
  The NY Court denied summary judgment due to outstanding issues of fact as to the existence of a contract
transferring the Debtor’s interest in Bavic Realty. A true and correct copy of the NY Court’s Order Denying the
Motion for Summary Judgment is attached as Exhibit A.

                                                         6
               Case 8:20-ap-00557-MGW          Doc 1     Filed 10/27/20   Page 7 of 13




    V.         Claims for Relief

                                               COUNT I

                                       DECLARATORY RELIEF
                                          (All Defendants)

         33.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

         34.      This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 under which

this court may determine the rights and relations of any party in interest seeking a declaration as

to those rights, whether or not relief is or could be sought.

         35.      There is a bona fide, actual and present controversy between the Trustee and

Defendants regarding the Debtor’s 100% ownership interest in Bavic Realty, including the NY

Property.

         36.      Bavic Realty constitutes property of the Estate within the meaning and effect of §

541 of the Bankruptcy Code

         37.      The Trustee seeks a declaration that Bavic Realty and the NY Property are

property of the Debtor’s Estate pursuant to § 541 of the Bankruptcy Code.

         38.      The declaration sought herein deals with a present, ascertained or ascertainable

state of facts or present controversy as to a state of facts, and is not sought merely as an advisory

opinion or propounded from curiosity.

         39.      The Trustee’s rights to Bavic Realty are dependent upon the facts or the law

applicable to the facts.

         40.      The Defendants named herein have, or reasonably may have, an actual, present,

adverse and antagonistic interest in the subject matter, either in fact or law, and such adverse

interests are all before this Court.


                                                  7
           Case 8:20-ap-00557-MGW           Doc 1    Filed 10/27/20     Page 8 of 13




       WHEREFORE, the Trustee respectfully requests that this Court enter judgment declaring

that Bavic Realty constitutes property of the Estate and for such other and further relief as this

Court deems just and appropriate.




                                                8
              Case 8:20-ap-00557-MGW            Doc 1   Filed 10/27/20   Page 9 of 13




                                               COUNT II

                                          TURNOVER
                                         (All Defendants)

        41.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

        42.      Bavic Realty constitutes property of the Estate within the meaning and effect of

11 U.S.C. § 541.

        43.      Bavic Realty is in the possession, custody, or control of an individual or other

entity. Specifically, Bavic Realty is in the possession, custody, or control of the Debtor, Ms.

Guerrero, or Carlos Jr.

        44.      Bavic Realty (including its assets) can be used, sold, or leased by the Trustee

under section 363 of the Bankruptcy Code. Specifically, Bavic Realty holds ownership in the NY

Property which is a 31-unit apartment building, and the NY Property may be sold for the benefit

of the Estate.

        45.      Further, the proceeds or profits from the NY Property may be used by the Trustee

in administering the Estate, including paying the claims of creditors and the costs of

administration of the Estate.

        46.      Lastly, Bavic Realty is not of inconsequential value to the Estate because it

includes valuable real property Bavic Realty and/or the Debtor holds and there are outstanding

unsecured claims in this bankruptcy case.

        WHEREFORE, the Trustee respectfully request that this Court enter a Final Judgment

against Defendants, directing the Defendants to turn over Bavic Realty and the NY Property,

which constitutes property of the Debtor’s Estate, and for such other and further relief as this

Court deems just and appropriate.


                                                   9
              Case 8:20-ap-00557-MGW            Doc 1   Filed 10/27/20   Page 10 of 13




                                               COUNT III

                       ACCOUNTING OF POST-PETITION INCOME
                                 (All Defendants)

        47.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

        48.      To quantify the amount of assets and funds possessed by third parties,

fraudulently conveyed or converted, an accounting is needed of: (i) all transfers of assets and

funds from Bavic Realty to the Debtor or any third party and (ii) all revenue generated and

expenses incurred by Bavic Realty from the Petition Date to the present date, as well as any

additional appreciation, interest, profits, and other enhancements resulting therefrom.

        49.      Complete information regarding the transfers, income, and expenses is within the

possession, custody, and control of Defendants.

        50.      These issues involve complicated and extensive accounts previously withheld

from the Trustee and it is not clear that the remedy at law would be as full, adequate, and

expeditious as it is in equity.

        51.      The Trustee lacks an adequate remedy at law.

        52.      As such the Defendants must account to the Trustee for all property comprising

Bavic Realty in the custodial possession of the Defendants.

        WHEREFORE, the Trustee respectfully requests the Court to order either an equitable or

statutory accounting from the Debtor, Bavic Realty, Myrna Guerrero, and all other entities they

own, operate, or control concerning the Debtor’s interest in Bavic Realty, Bavic Realty’s income

and expenses and providing such other and further relief as the Court may deem just and proper.




                                                   10
             Case 8:20-ap-00557-MGW             Doc 1   Filed 10/27/20   Page 11 of 13




                                               COUNT IV

                    AVOIDANCE OF POSTPETITION TRANSFERS
                 PURSUANT TO § 549(a) OF THE BANKRUPTCY CODE
                  (Defendants Myrna Guerrero and Carlos D. Guerrero)

       53.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

       54.      This is a cause of action pursuant to § 549(a) of the Bankruptcy Code to avoid the

unauthorized postpetition transfer of the Debtor’s ownership interest in Bavic Realty occurring

on or about December 4, 2010 (“Purported Transfer”).

       55.      The Purported Transfer was discovered after the Trustee was appointed as the

successor Chapter 7 Trustee in this case after it was reopened at the request of the Office of the

United States Trustee.

       56.      The Debtor concealed his ownership of Bavic Realty during the pendency of his

bankruptcy case.

       57.      The Debtor’s ownership of Bavic Realty was undisclosed when the Debtor

originally filed his Chapter 11 case and was not disclosed to the Trustee after this case was

converted to Chapter 7.

       58.      As set forth above, Ms. Guerrero claims to have received the Estate’s interest in

Bavic Realty and the NY Property in late 2010 or by the Transfer Contracts she alleges were

executed in 2011.

       59.      The Purported Transfer occurred after the Petition Date and therefore occurred

after the commencement of this bankruptcy case.

       60.      The Purported Transfer was neither authorized by this Court or any provision of

the Bankruptcy Code.



                                                   11
             Case 8:20-ap-00557-MGW          Doc 1    Filed 10/27/20     Page 12 of 13




       61.      The Purported Transfer did not involve a transferee who was a good firth

purchaser without knowledge of the commencement of the case or that the Bavic Interest was

property of the Estate, nor was it for a fair equivalent value for exchange.

       62.      To the extent that the Debtor transferred the Bavic Interest after the Petition Date,

such transfer constitutes an unauthorized postpetition transfer and may be avoided.

       63.      Accordingly, the Purported Transfer may be avoided pursuant to § 549 of the

Bankruptcy Code.

       WHEREFORE, the Trustee respectfully requests this Court enter judgment in favor of

the Trustee and against the Defendants, Myrna Guerrero and Carlos D. Guerrero (Carlos Jr.),

avoiding the pospetition transfer of the Bavic Interest, and for other and further relief as thus

Court deems just and appropriate.



                                            COUNT V

                      RECOVERY OF POSTPETITION TRANSFER
                   PURSUANT TO § 550 OF THE BANKRUTPCY CODE
                   (Defendants Myrna Guerrero and Carlos D. Guerrero)

       64.      The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 and

53 through 64 of this Complaint as if fully set forth herein.

       65.      This is an action to recover the Purported Transfer of the Bavic Interest by Mr.

Guerrero to Myrna Guerrero and Carlos Jr. pursuant to § 550 of the Bankruptcy Code.

       66.      The assets transferred through the Purported Transfer are recoverable from Myrna

Guerrero and Carlos Jr. as the initial and ultimate transferees of the Purported Transfer or as the

entity for the benefit of which the transfers were made.




                                                 12
             Case 8:20-ap-00557-MGW         Doc 1       Filed 10/27/20   Page 13 of 13




       67.      Accordingly, to the extent that this Court avoids the Purported Transfer pursuant

to Count IV, the Trustee is entitled to recover from Defendants the property transferred, or, if

this Court so orders, the value of the such property.

       WHEREFORE, the Trustee respectfully requests this Court enter judgment in favor of

the Trustee and against the Defendants, Myrna Gerrero and Carlos D. Guerrero (Carlos Jr.),

providing that the Trustee shall recover the avoidable pospetition transfer of the Bavic Interest,

including requiring Myrna Guerrero and Carlos Jr. to take all steps necessary to effectuate such

recover, and providing all further relief as this Court deems just and appropriate.



Dated: October 27, 2020                    Respectfully submitted,


                                              SHUMAKER, LOOP & KENDRICK, LLP

                                              BY: _/s/ Steven M. Berman________________
                                                STEVEN M. BERMAN, ESQ.
                                                Florida Bar No.: 856290
                                                Primary E-Mail: sberman@shumaker.com
                                                Secondary E-Mail: awit@shumaker.com
                                                101 E. Kennedy Blvd., Suite 2800
                                                Tampa, Florida 33602
                                                Phone (813) 229-7600
                                                Facsimile (813) 229-1660
                                                Counsel for Douglas N. Menchise,
                                                Ch. 7 Trustee




                                                 13
